COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-09-120-CV


SUSA J. BAILEY GLENN                                                 APPELLANT

                                       V.

J. ROBERT FORSHEY,                                                     APPELLEE
LIQUIDATING TRUSTEE OF
BAILEY PROPERTIES, LTD.


                                    ----------

         FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

            MEMORANDUM OPINION1 AND JUDGMENT

                                    ----------

     On August 19, 2010, we notified appellant that her brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

     1
      See Tex. R. App. P. 47.4.

                                        1
appellant or any party desiring to continue this appeal filed with the court within ten

days a response showing grounds for continuing the appeal. See Tex. R. App. P.

42.3. We have not received any response.

      Because appellant=s brief has not been filed, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                     PER CURIAM



PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: September 23, 2010




                                          2